UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC File Number:001-14176 NOTIFICATION OF LATE FILING (CheckOne): xForm 10-K ¨Form 20-F ¨Form 11-K ¨Form 10-Q ¨Form 10-d ¨Form N-SAR ¨Form N-CSR For Period Ended:December 31, 2009 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Evergreen Energy Inc. Full Name of Registrant Former Name if Applicable 1225 17th Street, Suite 1300 Address of principal executive office (Street and number) Denver, Colorado 80202 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed period. (Attach extra sheets if needed.) The Registrant has been working diligently to complete its Annual Report on Form 10-K for the year ended December31, 2009.As previously announced, the Registrant executed a definitive agreement to sell certain assets of Evergreen Energy Inc and of its subsidiary, Buckeye Industrial Mining.The Registrant requires additional time to file its 10-K in order to finalize its impairment analysis, complete compilation of disclosures contained in its filing and complete its internal review, including management’s final review of the financial statements.In addition, the Registrant is still in process of evaluating the accounting treatment of certain complex equity transactions. As indicated in Part II above, the Annual Report on Form 10-K will be filed on or before the 15th calendar day following the prescribed due date. (attach extra Sheets if Needed) PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Diana Kubik 293-2992 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).xYes¨No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?xYes¨No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant’s results of operations for the year ended December 31, 2009 will include an impairment charge primarily related to its Buckeye assets of between $20 million and $22 million.During the year ended December 31, 2008, the Registrant further impaired its asset held for sale by $18.6 million and recorded a $6.1 million gain on multiple debt for equity transactions related to the Registrant's 2007 Notes. The net effect of these matters will result in an overall increase in impairment charges of between $1.4 million to $3.4 million and a decrease in other income of $6.1 million when comparing the year ended December 31, 2009 to the year endedDecember 31, 2008. -2- Evergreen Energy Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. DateMarch16, 2010 By /s/DIANA L. KUBIK Vice President and Chief Financial Officer -3-
